Name: Council Implementing Regulation (EU) 2019/1207 of 15 July 2019 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: European construction;  international trade;  international affairs;  civil law;  Asia and Oceania
 Date Published: nan

 17.7.2019 EN Official Journal of the European Union L 191/1 COUNCIL IMPLEMENTING REGULATION (EU) 2019/1207 of 15 July 2019 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(2) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017, the Council adopted Regulation (EU) 2017/1509. (2) In accordance with Article 47a(1) of Regulation (EU) 2017/1509, the Council reviewed the list of designated persons and entities set out in Annexes XV, XVI, XVII and XVIII to that Regulation. (3) One person who was listed both in Annexes XIII and XV should be removed from Annex XV. The entry concerning one entity in Annex XVI should be updated. (4) Annexes XV and XVI to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes XV and XVI to Regulation (EU) 2017/1509 are amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2019. For the Council The President F. MOGHERINI (1) OJ L 224, 31.8.2017, p. 1. ANNEX Regulation (EU) 2017/1509 is amended as follows: 1. In Annex XV, Part (a) (Natural persons designated in accordance with point (a) of Article 34(4)), is amended as follows: (a) entry 30, concerning RI Pyong Chol (D.O.B. 1948), is removed; (b) the remaining entries are renumbered 1 to 27. 2. In Annex XVI, Part (b) (Legal persons, entities and bodies), the entry concerning the following entity is replaced as follows: 3. Maritime Administrative Bureau a.k.a. North Korea Maritime Administration Bureau or Maritime Administration of DPR Korea Address: Ryonhwa-2Dong, Central District, Pyongyang, DPRK PO Box 416 Tel 850-2-18111 Ex 8059 Fax: 850 2 381 4410 email: mab@silibank.net.kp Website: www.ma.gov.kp 16.10.2017 The Maritime Administrative Bureau has assisted in the evasion of sanctions imposed by the United Nations Security Council including by renaming and re-registering assets of designated entities and providing false documentation to vessels subject to United Nations sanctions.